Citation Nr: 0320008	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  98-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
hip injury.

3.  Entitlement to service connection for residuals of a left 
knee injury. 

4.  Entitlement to an initial (compensable) rating for 
residuals of a left ankle fracture prior to February 12, 
2000.

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle fracture after February 11, 
2000.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel
 

INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which, in pertinent part, denied service connection for 
residuals of back, left knee and left hip injuries and 
granted service connection for residuals of a left ankle 
fracture and assigned an initial noncompensable disability 
rating, effective from November 12, 1996.  In October 1998, 
the veteran and his spouse testified at a video conference 
hearing before the undersigned Veterans Law Judge.

In an October 2002 rating decision, the RO assigned an 
initial 10 percent rating for residuals of a left ankle 
fracture, effective from February 12, 2002.  The same month, 
the veteran indicated his dissatisfaction with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to higher 
initial ratings for residuals of a left ankle fracture and to 
service connection for a left knee disorder, these issues 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal with 
regard to service connection for residuals of back and left 
hip injuries.

2.  The veteran's cervical and lumbar spine disorders are 
shown to be causally or etiologically related to his active 
service.

3.  The veteran's left hip disorder is shown to be causally 
or etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The veteran's back disorders, currently characterized as 
cervical myelopathy and chronic lumbosacral strain, were 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  The veteran's left hip disorder, currently characterized 
as degenerative joint disease of the left hip, was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection claims 
addressed in this decision have been properly developed as 
non-VA and VA medical records, the hearing transcript, VA 
examination reports dated in May 1997, December 1998, August 
1999, February 2000 and May 2003, and various statements from 
the veteran and his representative have been associated with 
the file.

With regard to the RO's compliance with the April 1999 Board 
remand instructions, the Board notes that the RO was 
instructed to, and did in a May 1999 letter, ask the veteran 
to identify all health care providers, who have treated him 
for the above described disorders, to furnish signed 
authorizations for release of private medical records, and 
gave him 60 days to submit additional evidence or argument in 
support of his claims.  In addition, to providing the names 
of health care providers, the veteran submitted copies of 
non-VA treatment records.  Treatment records from the 
Charleston, South Carolina VA Medical Center (VAMC), the 
Savannah, Georgia VA Outpatient Clinic, Bulloch Memorial 
Hospital and the Georgia Neurological Institute have been 
associated with the claims file.  Examination reports dated 
in August 1999 and February 2000, with accompanying medical 
opinions, also have been associated with the claims file to 
comply with the remand instructions.  In October 2002, the RO 
readjudicated the claims and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that the RO has substantially complied with the Board's April 
1999 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the hearing transcript, the VA examination 
reports and opinions, and the various non-VA and VA treatment 
reports, which evaluated the status of the veteran's health, 
are adequate for determining whether the criteria for service 
connection for residuals of back and left hip injuries have 
been met.  

In conjunction with his claims, the veteran was asked to 
identify the health care providers, who had treated him, and 
to furnish signed authorizations for release of records.  
Although the veteran did identify his health care providers, 
he did not provide the requested authorizations for release 
of records from all identified sources.  The duty to assist 
is not a one-way street, and the claimant has not fulfilled 
his duty to cooperate in this matter.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Under these circumstances, the Board 
finds that the VCAA does not mandate further development.  In 
various information letters, a June 1998 statement of the 
case (SOC), an October 2002 SSOC, a rating decision, and the 
April 1999 Board remand, VA advised the appellant of what 
must be shown to establish entitlement to service connection, 
notified him of what VA would do and had done and what he 
should do, and gave him 60 days to provide any additional 
comments or supporting information.  Thus, in light of the 
appellant's failure to sign authorizations for release of 
non-VA, the newly associated non-VA and VA treatment records, 
and the various VA examination reports in the file, the Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to his 
claims.  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the appellant is not prejudiced by the Board's 
consideration of his service-connection claims as VA has 
already met, to the extent possible, all notice and duty to 
assist obligations to the appellant under the VCAA.  In 
essence, the appellant in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by informational letters, a rating decision, a Board 
remand, an SOC and an SSOC, been advised of the evidence 
considered in connection with his appeals.  Further, all of 
the available relevant evidence has been considered.  In this 
regard, the Board observes that the veteran and his spouse 
presented testimony at a video conference hearing on appeal.  
Moreover, the appellant and his representative submitted 
additional lay statements and arguments.  Finally, in light 
of the Board's decision granting service connection for 
residuals of back and left hip injuries, the Board finds that 
there has been no prejudice to the appellant that would 
warrant further notification or development for the issues 
discussed in this decision.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service medical records shows that the veteran sustained a 
fracture to his left ankle, when he jumped from a helicopter 
in July 1967.  No artery or nerve damage to the ankle was 
involved.  At an 8-week follow-up visit in October 1967, X-
rays showed that the ankle was healing with good position.  
Separation examination was negative for any spine or 
musculoskeletal disorders.  

Reports from the Neurological Institute of Savannah from May 
through June 1996 reveal neurosurgery on a herniated disc at 
C6-C7.

At a May 1997 VA examination, the veteran complained of 
constant pain in his lower back radiating to his left hip and 
left lower extremity, starting at the knee and going down to 
his foot.  He stated that the pain was worse at night and 
kept him awake.  The veteran indicated that the pain was 
aggravated with prolonged sitting, standing or walking, as 
well as any type of bending or lifting.  He had a constant 
tingling sensation throughout his left lower extremity, 
associated with weakness.  The veteran took Aleve, about 
eight tablets a day.  On examination, his carriage was erect 
and he sat up well in a chair.  His gait was abnormal with a 
limp of the left lower extremity.  Left hip range of motion 
was: flexion to about 120 degrees and extension and abduction 
to about 20 degrees with complaints of pain upon flexion and 
abduction.  There was a popping sensation of the left hip 
upon flexion.  There was no atrophy of the lower extremities.  
The spine was straight with decreased range of motion with: 
flexion to about 60 degrees, extension to about 10 degrees, 
lateral flexion bilaterally to about 25 degrees and rotation 
bilaterally to about 20 degrees.  The veteran complained of 
pain in all modes of spinal motion, as well as having a 
positive straight-leg raising test at 30 degrees on the left.  
Positive paraspinal muscle spasm was noted along the lumbar 
spine.  The ankles had full range of motion with no swelling 
or deformities noted.  Deep tendon reflexes were intact and 
symmetrical.  No sensory or motor loss was noted.  
Lumbosacral X-rays revealed mild degenerative changes at 
multiple levels.  Left hip X-rays showed no significant 
abnormal findings.  Left knee X-rays revealed nonfused 
ossification center at the tibial tubercle; otherwise it was 
unremarkable.  Diagnoses included chronic lumbar pain, 
secondary to old healed fracture per history of patient, with 
positive clinical and radiographic findings of mild 
degenerative joint disease and spondylosis, and chronic left 
hip and left knee arthralgias, secondary to old healed 
fractures per history of the patient, with positive clinical 
findings of traumatic arthritis only.

At an August 1999 VA joint examination, the veteran 
complained of left hip, knee, and ankle pain.  He denied any 
pain in the spine but complained of spasticity from his 
previous spine conditions.  The veteran stated that he had 
had recurrent trips to the emergency room and several 
admissions secondary to recurrence cellulitis of the left 
leg.  On examination, the veteran was extremely difficult to 
examine secondary to severe myelopathy.  His left hip flexed 
to about 120 degrees, externally rotated to 40 degrees, and 
internally rotated to 30 degrees with mild pain.  His left 
knee had near full range of motion with flexion to 20 
degrees, which is normal, and extension to 10 degrees lacking 
full extension.  He showed no effusion of the knee.  His 
Lachman was negative.  His anterior and posterior drawer 
signs were negative and his knee was stable to varus and 
valgus stresses.  His left tibia and lower leg demonstrated 
venostasis changes.  He had 2+ to 3+ pitting edema in his 
tibia and 4+ pitting edema about his ankle.  Foot range of 
motion was dorsiflexion to neutral and plantar flexion to 30 
degrees, with normal dorsiflexion approximately 20 degrees 
and plantar flexion to approximately 45 to 50 degrees.  
Neurologically, he had active tibialis anterior firing with 
weakness of 3/5 in dorsiflexion and of 4/5 in plantar 
flexion.  Global sensation decrease and again severe 
spasticity with sustained clonus as significant brisk 
reflexes at both the patella and the Achilles producing 
sustained clonus.  Left hip X-rays revealed mild joint space 
narrowing with marginal osteophytes of subchondral cysts.  
The left knee showed minimal degenerative changes with mild 
peaking of the tibial spines.  The left tibia revealed a mild 
diffuse periosteal reaction and changes that appear to be 
related to his venostasis disease.  The left ankle showed 
evidence of previous trauma with mild post-traumatic 
degenerative changes of the tibiotalar joint with joint space 
narrowing.  The examiner indicated that the X-rays showed 
that the veteran sustained a distal tibial and ankle fracture 
and that it was obvious from this examination, the veteran 
was disabled and the majority of his disability was from his 
neurologic status and severe myelopathy.  The veteran's 
second problem was that his left lower extremity appeared 
mainly to be connected to a venostasis-type syndrome with 
recurrent cellulitis and recurrent swelling that could be 
directly correlated with a significant injury to the left 
lower extremity.

At an August 1999 VA neurological disorders examination, the 
veteran complained that the left lower leg, in particular 
shin area, was excruciatingly tender to touch.  On 
examination, the veteran kept jerking his left leg, which the 
examiner was not sure were voluntary or involuntary.  Cranial 
nerves II through XII were intact.  Motor strength revealed 
increased tone in the legs, left worse than right.  There was 
significant spasticity in the left lower leg.  Strength of 
the lower extremities was normal.  There was hyperesthesia in 
the left leg from the mid-calf down to the foot.  This area 
was very tender to touch.  Deep tendon reflexes were 4+ in 
the knees and the ankles.  That Babinski sign was present on 
the right and sustained clonus on the right as well.  
Bilateral Hoffman was present.  The impression included the 
examination was most consistent with cervical myelopathy 
secondary to previous cord injury and secondary to herniated 
disc and long-standing cord compression.  It also revealed 
possible cord compression or involvement at C8-T1.  The 
veteran's primary problem at that time was spasticity of the 
lower extremities from a long-standing cord injury and, 
because of this, the veteran had a wide-based gait, walked 
with stiff legs, and had to flop his left leg around.  

Hospital reports from August 1998 show that the veteran was 
treated at Bulloch Memorial Hospital with cellulitis of the 
left lower leg, predominantly anteromedially and proximal to 
the ankle joint, with lymphangitis extending up into the 
groin area.  He had exquisite pain and was unable to walk 
because of pain.  The veteran also had a fever.  Within 48 
hours of admission, the lymphangitic streak was completely 
gone with no tenderness along the course of the streak.  He 
continued to have lessening erythema about the cellulitic 
areas of the lower leg and the tenderness there, although 
still present at the time of discharge was markedly less than 
on admission.  In December 1998, he was readmitted for 
treatment of a third episode of cellulitis and lymphangitis 
of his left ankle and leg.  On examination, the left lower 
extremity had worsening redness beginning at the lower ankle 
and going up to the calf with some red streaking beginning to 
go up his medial thigh.  His swelling and tenderness were 
worse.

At an October 1998 video conference hearing, the veteran 
testified that his left ankle, knee and hip hurt and were 
swollen all the time; that he had leg spasms; that his left 
side was weaker than his right side; and that without a cane 
he could not walk or get up after falling or getting down.  
He stated that he was injured in a fall from a helicopter in 
Vietnam; that they kept him in a cast for eight weeks; and 
that the cast went from the ankle all the way up beyond the 
hip, so that when he sat down the leg was straight.  The 
veteran maintained that the problems with his left knee, left 
hip and back, which include arthritis in his left hip, left 
ankle and lower back, arose from this fall.  He admitted that 
the symptoms related to his left knee, hip and back did not 
happen until two to four years after service discharge.  He 
was currently to being treated by VA.  The veteran's wife 
testified that the veteran has a really spastic walk and that 
his leg swelled and jumped a lot and that when it was really 
bad he had cellulitis, phlebitis and lymphangitis.  

Charleston VAMC records from January 1998 through October 
1998 and Savannah VA Outpatient Clinic records from January 
1997 to December 1998 show treatment for myelomalacia of the 
cervical spine with chronic spasticity and for complaints of 
pain in the left knee and ankle and tenderness in the calf 
and cellulitis of the left lower extremity and instability.  
A September 1998 computed tomography (CT) scan of the entire 
spine revealed bulging disk posteriorly at C2-C3, C3-C4, L4-
L5 and at L1-L2 and significant volume reduction in the 
spinal cord at C6-C7 with neural foraminal encroachment, 
worse on left, without impingement at the level of fusion.  
December 1998 X-rays revealed mild osteoarthritis of the left 
hip and mild sclerosis of the talus, most prominent 
superolaterally, which might represent an old ankle injury, 
with no evidence of acute injury or disease.  X-rays showed 
that the soft tissues of the left knee were unremarkable with 
the exception of a fabella on the left; otherwise normal left 
knee.

Treatment records from Kenneth A. Johnson, M.D., from January 
1998 to May 1999 reveal that a bone scan showed increased 
uptake across the joint, medially and laterally, both in the 
knee and the ankle secondary to arthritis.  By late December 
1998, the veteran's cellulitis and lymphangitis were 
completely gone but the veteran had quite a bit of swelling 
as well as pitting edema in his leg and ankle with tenderness 
along the pretibial areas at the mid to distal portion.  In 
April 1999, the veteran had pitting edema 2+ to 3+, involving 
the lower leg and ankle with some tenderness in the calf and 
up in the adductor muscle areas.  There was no evidence of 
cellulitis or infection.  X-rays of tibia and ankle showed 
only arthritic change in the ankle.  On examination in May 
1999, the veteran's swelling had decreased but he still had 
some soreness.  There was pitting edema about the 
anteromedial aspect of the distal tibia and tenderness.  
There was no redness, cellulitis or warmth suggestive of 
infection.  X-rays were unremarkable.  The veteran complained 
of his left hip bothering him.  In June 1999, a left hip 
magnetic resonance imaging (MRI) was essentially normal, but 
it did not rule out arthritis.  There was swelling in the 
soft tissues about the bothersome area of the lower leg 
without skin or bony changes.  Most likely the veteran had 
chronic lymphedema.

Private treatment records from Memorial Health, the Georgia 
Neurological Institute and Joel A. Greenberg, M.D., dated 
from March through June 1999 reveal treatment for residual, 
mildly asymmetric, spastic paraparesis secondary to cervical 
myelopathy with residual myelomalacia, small mid-thoracic 
syrninx, right periscapular pain of myofascial origin, and 
colloid cyst of the third ventricle without frank 
hydrocephalus.

At a February 2000 VA joint examination, the veteran 
complained of difficulty walking, stated that he had to walk 
with a cane because of severe spasticity, and reported 
significant cellulitis in the left lower extremity.  On 
physical examination, the veteran's the lower extremity on 
his ankle had pain with range of motion because of his 
previous injury.  Dorsiflexion was to neutral and plantar 
flexion was to approximately 30 degrees.  He had evidence of 
the previous venous insufficiency in that he had venous 
straining and pitting edema in his left lower extremity.  He 
also had supination and pronation, which were to 
approximately 5 degrees that caused significant pain.  His 
left hip flexed to approximately 120 degrees, externally 
rotated to 40 degrees and internally rotated to 30 degrees.  
He lacked approximately 10 degrees of extension.  The veteran 
had no effusion or dyspnea and was otherwise stable at that 
time.  Sensation was abnormal in his left lower extremity and 
the dorsum of his foot.  His reflexes were hyperreflexic.  He 
had a sustained clonus on both lower extremities.  He walked 
with a cane and had a very spastic gait.  The veteran could 
forward flex his back to approximately 70 to 80 degrees but 
he first has to be stabilized.  He could also side bend 
bilaterally to about 25 to 30 degrees.  August 1999 X-rays 
were consistent with some moderate degenerative changes of 
his left hip and of his knee.  The left tibia revealed some 
periosteal reaction consistent with venostasis disease.  The 
left ankle showed evidence of previous trauma with post-
traumatic degenerative arthritis of the tibiotalar joint with 
joint space narrowing.  The impression included history of a 
fall from helicopter in the 1960s.  At that time, it was 
known that the veteran sustained injuries to his left ankle, 
which was confirmed with X-rays.  The injuries to his left 
ankle also currently appeared to contribute to his venous 
disease.  The injury to his left ankle in the examiner's 
opinion would correlate with his recent episodes of 
cellulitis.  The veteran had a history of pain in the left 
knee and hip.  There was no evidence of any distinct fracture 
of his left knee or hip but the current degenerative 
arthritis seen on the X-rays could potentially be related to 
his fall from the helicopter because of cartilage damage 
possibly sustained at that time.  Examiner stated that it was 
difficult to determine if the veteran's low back pain was 
related to his helicopter fall.  The veteran was greatly 
limited because of his myelopathic picture but it was the 
examiner's opinion that this was not related to his low back 
but related to his cervical spine and the previous 
compression he had on it.  The veteran had distinct 
compression of the cervical spinal cord in 1995, which 
require decompression.  The examiner opined it was difficult 
to assess if this compression was related to his helicopter 
fall.  It appeared that the veteran's physical examination 
findings were stable and that he was not worsening from his 
previous injuries.  X-rays of the lumbar spine reveals small 
osteophytes arising from T12, L-1 and L3 vertebral bodies.  
Impression was degenerative changes.

At a May 2003 VA examination, the veteran complained of left 
hip, left knee, left ankle and low back pain and spasticity.  
The veteran felt that his myelopathy and weakness in his legs 
had really decreased his activities of daily living and has 
rendered him significantly disabled.  On examination, the 
veteran had 4/5 muscle strength in his bilateral upper 
extremity muscle croups.  He had positive straight-leg raises 
on both sides.  Lumbar spine range of motion was: flexion to 
only 40 degrees with pain, extension to 0 degrees, lateral 
bending to only 30 degrees in both directions.  He had 
significant bilateral lower extremity spasticity.  Left hip 
range of motion was from 0 to 90 degrees for flexion then he 
had significant pain.  He could internally rotate his hip to 
only 30 degrees with pain.  He could externally rotate his 
hip to 25 degrees then he had pain.  The veteran could flex 
his left knee to 130 degrees with pain in the last 20 degrees 
of flexion. There was tenderness to palpation over the 
lateral joint line.  He had stable knee to varus/valgus 
testing.  He had a negative McMurray's sign.  There was mild 
patellofemoral pain with compression.  His left ankle range 
of motion was from 30 degrees of flexion to within 10 degrees 
of neutral.  The veteran could not reach neutral.  He had 
intense tenderness to palpation along the distal tibia, along 
the medial malleolus and lateral malleolus.  The veteran had 
minimal subtalar motion with 5 degrees of pronation and 
supination.  There were no signs of cellulitis.  He had 2+ 
pedal edema and signs of venostasis disease.  The veteran had 
only 3/5 strength in his left lower extremity.  Left knee X-
rays showed no significant arthrosis.  Left ankle X-rays 
showed an old healed fracture of the distal fibula with no 
arthrosis noted.  Lumbar spine X-rays showed no significant 
joint space narrowing or abnormality.  Hip X-rays showed 
minimal degenerative joint disease.  The diagnoses included 
significant cervical myelopathy as a result of cervical 
spinal cord compression, with resultant left lower extremity 
weakness and spasticity.  The examiner opined that it seemed 
that the veteran did not have any neck pain until he had the 
helicopter accident and that over the years developed most 
likely an acquired cervical stenosis due to the traumatic 
injury he sustained in Vietnam and this stenosis, in turn, 
developed into the cervical myelopathy that was causing 
significant weakness in his left lower extremity and causing 
the veteran significant disability.  The examiner felt that 
it was as least as likely as not that the veteran's cervical 
myelopathy was a result of an injury the veteran sustained to 
his cervical spine while falling out of a helicopter.  The 
veteran also had post-traumatic arthritis of the left ankle 
due to left ankle fracture.  The examiner added that the 
cellulitis that the veteran had in the past was a result of 
the trauma he had sustained due to his service-connected left 
ankle fracture and that he most likely was having venostasis 
problems.  The veteran did not have arthritis in either knee 
but did have degenerative joint disease in his left hip and 
chronic lumbar strain.  The examiner opined that it appeared 
that it was as least as likely as not that the problems he 
was having in his hip, back, knee and ankle were sustained by 
the veteran as a result of his fall from the helicopter in 
Vietnam.

Upon a review of the evidence, the Board finds that the 
medical evidence supports a grant of the veteran's claims to 
service connection for residuals of back and left hip 
injuries.  It is the Board's duty to assess the credibility 
and probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In this respect, the medical 
opinions included in the August 1999, February 2000 and May 
2003 VA examination reports described above, coupled with the 
veteran's in-service treatment for injuries sustained when he 
fractured his left ankle in a helicopter accident leading to 
back and left hip problems, tend to support the conclusion 
that the claimed residuals of back and left hip injuries, 
currently characterized cervical myelopathy, chronic 
lumbosacral strain and degenerative joint disease of the left 
hip, are related to the veteran's active service.

The above medical findings warrant the application of the 
reasonable doubt doctrine.  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claims to service connection for 
residuals of back and left hip injuries are granted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a back injury, currently 
characterized as cervical myelopathy and lumbosacral strain, 
is granted.

Service connection for residuals of a left hip injury, 
currently characterized as degenerative joint disease of the 
left hip, is granted.


REMAND

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision regarding the issues 
in this remand, the Board sent the case to the Board's 
Evidence Development Unit (EDU), which undertook additional 
development of the issues on appeal under the authority then 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  A May 2003 VA 
examination report was received.  In an April 2003 letter, 
the veteran was notified of such development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903 (2002)).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Therefore, in accordance with the instructions given by the 
Federal Circuit Court in DAV, this case must be remanded to 
the RO for initial consideration of the information developed 
by the Board.  The Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues remaining 
on appeal.  Consequently, a remand is required to comply with 
the notice and duty to assist provisions contained in the 
VCAA.  

The duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  Both 
in testimony and statements, the veteran has indicated that 
private health care providers have treated him.  In 
compliance with the April 1999 Board remand, the RO asked the 
veteran to identify and to sign releases to obtain records 
from health care providers who had treated him for his 
service-connected left ankle and claimed left knee disorders.  
The veteran did not sign authorizations for all the providers 
he identified.  The veteran has supplied some records from 
Drs. Johnson and Greenberg, the Neurological Institute of 
Savannah, the Georgia Neurological Institute, Memorial 
Health, and Bulloch Memorial Hospital.  VA treatment records 
have been provided from January 1998 to October 1998 for the 
Charleston VAMC and from January 1997 to December 1998 for 
the Savannah VA Outpatient Clinic.  The veteran filed his 
claim in November 1996.  The duty to assist includes 
obtaining pertinent non-VA and VA treatment records.  The 
Board feels that another attempt should be made by the RO to 
obtain any missing treatment records.  The RO should ask the 
veteran again to identify and sign releases for health care 
providers that have treated him for his service-connected 
left ankle disability since November 1996 to the present and 
for a claimed left knee disorder since service discharge in 
February 1968 to the present and should obtain missing non-VA 
and recent VA treatment records.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood, 1 Vet. App. at 190.

While this case was in remand status, the veteran underwent 
several examinations the last in May 2003.  Although the 
orthopedic examiner did provide range of motion in degrees, 
the examiner did not discuss findings required by the DeLuca 
v. Brown, 8 Vet. App. 202, 205-08 (1995), and 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2002).  For example, he did not specify 
whether there was any anatomical damage, or describe any 
functional loss, including the inability to perform normal 
working movements with normal excursion, strength, speed, 
coordination, and endurance.  The examiner did not specify 
whether there was any functional loss due to pain or 
weakness, if possible measured in degrees of limitation of 
motion, nor document all objective evidence of those 
symptoms.  In addition, the examiner did not provide an 
opinion as to the degree of any functional loss likely to 
result from a flare-up of symptoms or on extended use.  On 
re-examination, the examiner should document, to the extent 
possible, the frequency and duration of exacerbations of 
symptoms and also determine whether the veteran's left ankle 
disability exhibit weakened movement, excess fatigability, or 
incoordination; and, if feasible, these determinations should 
be expressed in terms of the degree of additional range of 
motion loss or favorable or unfavorable ankylosis due to any 
weakened movement, excess fatigability, or incoordination.  
See DeLuca, 8 Vet. App. at 205-08; 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The examiner should also express an opinion on whether 
pain could significantly limit functional ability during 
flare-ups.

The Board observes that VA examiners have noted that, at 
times, that cellulitis is a manifestation of the veteran's 
left ankle disability; however, the RO did not address 
whether separate initial ratings for cellulitis under 
applicable diagnostic codes under 38 C.F.R. § 4.104 or 
38 C.F.R. § 4.114 are warranted under Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The rating criteria under 
38 C.F.R. § 4.104 and 38 C.F.R. § 4.114 were amended during 
the pendency of this appeal effective January 12, 1998 and 
August 30, 2002, respectively.  See 38 C.F.R. § 4.104(2002); 
67 Fed. Reg. 49,590-99 (July 31, 2002).  Consequently, the 
veteran will be re-examined to consider the old and new 
rating criteria.  The RO also failed to indicate whether 
"staged" ratings would be warranted for the veteran's left 
ankle disorder with cellulitis under Fenderson v. West, 12 
Vet. App. 119 (1999).  Since the appeal on the left ankle 
disability arises from an initial rating decision, which 
established service connection and assigned the initial 
disability rating, it is not the present level of disability 
that is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  On 
remand, the RO should consider all likely diagnostic codes 
for the veteran's left ankle disability. 

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  For these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
left ankle disability since November 1996 
to the present and for a claimed left 
knee disorder since February 1968 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  In particular, the RO 
should obtain missing records from Drs. 
Johnson and Greenburg and the Georgia 
Neurological Institute, and recent 
records from the Dublin, Georgia and 
Savannah VA Outpatient Clinics and the 
Charleston VA Medical Center.  If records 
are unavailable, please have the provider 
so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations by 
appropriate physicians to determine the 
nature and extent of the veteran's 
service-connected left ankle disability 
with cellulitis.  All indicated tests or 
studies deemed necessary should be done.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
their reports should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

The veteran should be examined to 
determine the nature and extent of his 
left ankle disorder, including arthritis 
and cellulitis.  If range of motion 
studies demonstrate any limitation of 
motion, the examiner should discuss 
whether the limitation may be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also determine 
whether the veteran's left ankle 
disability exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected left ankle disability and 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability or dislocated cartilage with 
frequent episodes of "locking," pain 
and effusion into the joint.  

If cellulitis is found the examiner 
should comment on whether there is: (1) 
massive board-like edema with constant 
pain at rest or massive board-like 
swelling, with severe and constant pain 
at rest;  (2) persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration, or persistent swelling, 
subsiding only very slightly and 
incompletely with recumbency elevation 
with pigmentation cyanosis, eczema or 
ulceration; (3) persistent edema and 
stasis pigmentation or eczema, with or 
without intermittent ulcerations; (4) 
persistent edema, incompletely relieved 
by elevation of extremity, with or 
without beginning stasis pigmentation or 
eczema; or persistent swelling of leg or 
thigh, increased on standing or walking 1 
or 2 hours, readily relieved by 
recumbency, moderate discoloration, 
pigmentation and cyanosis; or (5) 
intermittent edema of extremity or aching 
and fatigue in leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery, or persistent 
moderate swelling of leg not markedly 
increased on standing or walking.  With 
regard to cellulitis, the examiner should 
give the extent of the pitting and/or 
edema in square inches or square 
centimeters and in terms of the 
percentage of the entire body or the 
percentage of exposed areas affected, and 
indicate whether the veteran's cellulitis 
has required (1) constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period, (2) systemic 
therapy such as corticosteroids or other 
immuno-suppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period, or (3) intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the past 12-month period.  The 
examiner should also indicate whether the 
veteran's cellulitis is manifested by (1) 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant, (2) with exudation or itching 
constant, extensive lesions, or marked 
disfigurement, (3) with exfoliation, 
exudation or itching, if involving an 
exposed surface or extensive area, or (4) 
with slight, if any exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area.  The examiner(s) 
should clearly outline the rationale for 
any opinion expressed.

3.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal compliance with the duty to 
assist, documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
veteran's an increased rating claim and 
service-connection claim, including any 
additional evidence obtained on remand.  
In particular, the RO's review should 
include consideration of staged ratings 
for the veteran's left ankle disability 
under Fenderson, supra.  For the 
veteran's ankle disability, the RO should 
also include consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2002), and separate ratings for 
cellulitis, if found, under 38 C.F.R. 
§ 4.104 and 4.118 (2002) under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) with 
consideration of the former and current 
rating criteria.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



